Title: John Adams to Thomas Barclay, 27 July 1784
From: Adams, John
To: Barclay, Thomas


        
          Sir
          The Hague July 27. 1784.
        
        I have a Letter from Mr: Jefferson of 19. June by which it appears, that he will be at Paris by the Latter end of August, where I am to join him and Dr: Franklin in the Execution of orders which he brings with him. Will you be so good as to give me, the Earliest Notice, of his Arrival, and that of Coll: Humphreys who may be expected before him.
        My Friends have arrived in London, will come here and go with me to Paris, in time to meet Mr: Jefferson on his Arrival. If the

House at Auteuil or that you hinted at in your Last were at Leisure I should be glad to employ it. your’s &c.
        This will be delivered by Mr: Bingham, a son of Lord Lucas, a worthy youth.
      